Case 4:21-cv-00492-O Document 104-4 Filed 06/24/21                 Page 1 of 1 PageID 12178



                IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

THE NAUGHTYS LLC                             §
     Plaintiff,                              §
                                             §               Case No. 4:21-cv-00492-O
v.                                           §
                                             §
DOES 1-580,                                  §
     Defendants.                             §

                                            ORDER

       CAME BEFORE THIS COURT the Shan1 Defendants’ Motion To Dissolve Preliminary

Injunction and Lift Asset Restraint. After considering the pleadings and evidence, this Court:

       FINDS good cause to dissolve the Court's previous injunction, as the Shan Defendants

have assured the Court that they have stopped selling all Accused Products and no indicia of

deliberate action has been provided to the Court that irreparable harm exists, and thus

       ORDERS that the Court's preliminary injunction issued in this case is hereby dissolved.

ORDERED this ___ day of ______, 2021.
                                             ____________________________
                                             JUDGE PRESIDING



1
  The Shan defendants include: Doe 189 (Shan-s), Doe 201 (NyaKLI ), Doe 206 (Debouor), Doe
218 (GJK-SION), Doe 220 (COL beans), Doe 221 (Mariee), Doe 225 (Fhci-HR), Doe 226
(Vdaye), Doe 228 (CO CO-US ), Doe 232 (milkcha), Doe 238 (ChenJBO), Doe 244 (douk-
Quite), Doe 248 (YHCWJZP), Doe 249 (S5E5X), Doe 250 (xatos), Doe 256 (cocounut ), Doe
285 (Ikevan), Doe 301 (Hilyo), Doe 302 (Shimigy ), Doe 307 (TBKOMH), Doe 313 (much
MUCHYOU ), Doe 333 (Surgical), Doe 335 (ZEFOTIM), Doe 342 (PIKAqiu33 ), Doe 348
(OFMWBN), Doe 355 (who-canside), Doe 367 (GREFER), Doe 390 (Atlanta1816), Doe 391
(AtlantaMart2005), Doe 395 (bigbigshow2012), Doe 396 (bodhi1998), Doe 402 (CincinatiStore
), Doe 406 (Denver0806), Doe 411 (e1xytrep), Doe 412 (easyshopping66 ), Doe 413 (eridu905),
Doe 414 (eriophoroidesxx), Doe 422 (gilroy2012), Doe 423 (globalfashion2010), Doe 426
(GreatSpringfield), Doe 433 (hongyinlon0), Doe 434 (hotdeal320), Doe 437 (hutrsate51), Doe
443 (KansasDeal ), Doe 460 (Nannouth), Doe 466 (ppktjfa8612), Doe 474 (rockfoilcrabbh), Doe
486 (SZbhkei12), Doe 501 (watch_deal), Doe 505 (wishmart2014), Doe 511 (xxzfalcon849),
Doe 515 (yishengmall2014), Doe 516 (yupaxxs), Doe 526 (bismarck), Doe 527 (montgomery),
Doe 532 (Bakheng), Doe 533 (adriaticgo), Doe 538 (ashur80), Doe 560 (yingli520), Doe 561
(yangsuiqwe), Doe 575 (aishengheji), and Doe 576 (LiusaIuy).
ORDER – Shan Defendants' Order to Dissolve Preliminary Injnction                     Page 1
